Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
2.	Claims 1-14 are all the claims for this application.
3.	Claims 1 and 13 are amended in the Response of 6/8/2022. 
4.	Claims 1-14 are all the claims under examination.
5.	This Office Action contains new grounds for rejection.

Information Disclosure Statement
6.	The IDS of 6/8/2022 has been considered and entered. The initialed and dated 1449 form is attached.




Withdrawal of Rejections
Double Patenting
7.	The rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9493563 (cited in the IDS of 2/14/2020) is withdrawn. 
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9493563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


8.	The provisional rejection of Claims 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 and 4 of copending Application No. 16/512,672 (reference application which has not published as of this Office Action) is withdrawn. 
	Applicants notification that the reference application is effectively abandoned is confirmed.


9.	The provisional rejection of Claims 1-14 a on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/931,506 (reference application US 20210171661) is withdrawn. 
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 16/931,506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 1-11 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	Applicants have amended Claims 1 and 4 to delete the trademark registration symbol for IMGT.

Claim Rejections - 35 USC § 112, fourth paragraph
11.	The rejection of Claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. 
	Applicants detailed explanation on pp. 10-13 of the Response of 6/8/2022 is sufficient evidence to overcome the rejection.





New Grounds for Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-10 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 11-15 of copending Application No. 17/581,624 (yet to publish) as evidenced by U.S. Patent No. 9493563 (cited in the IDS of 2/14/2020). 
The reference application is not afforded safe harbor provision under 35 USC 121 because it shares continuity as a CIP with U.S. Patent No. 9493563 for which a terminal disclaimer was filed and entered:

    PNG
    media_image1.png
    273
    677
    media_image1.png
    Greyscale

The claimed invention of Claim 1-11 for hetero-dimeric immunoglobulins or fragments thereof comprising the CD3-epitope binding regions set for by the VH/VL CDR1-3 in generic Claim 1 (SEQ ID NOS: 352-357) and SEQ ID NO: 104/106 (Claim 5) and a disease-associated antigen binding region in being engineered to promote hetero-dimer formation during expression by way of the specific residue substitutions in the CH3 domain for first and second polypeptides at a protein-protein interface that can be purified to a high degree using a Protein A differential purification. The claimed invention of Claims 13-14 drawn to a method for producing the heterodimeric immunoglobulin from the preceding claims 1-11. 
The reference claim 4 drawn to a heterodimeric immunoglobulin comprising two polypeptides:

    PNG
    media_image2.png
    156
    690
    media_image2.png
    Greyscale

The reference claim 5 drawn to a heterodimeric immunoglobulin comprising a different epitope binding site on the second polypeptide from the anti-CD3 epitope binding site on the first polypeptide:

    PNG
    media_image3.png
    131
    684
    media_image3.png
    Greyscale

 The reference claims do not claim the structure for a hetero-dimeric immunoglobulin, but the specification disclosure for both the reference and USPN 9493563 make clear the role of substitutions in the CH3 domains at protein-protein interface residues, e.g., see entire specification, specifically, 

    PNG
    media_image4.png
    369
    1213
    media_image4.png
    Greyscale
 in order to maximize hetero-dimerization by way of the CH3 domains in each of the 1st and 2nd polypeptides.
The reference Claim 1 teaches SEQ ID NOS: 104 (VH) and 106 (VL) encircled in the claim for anti-CD3 VH and VL domains: 
    PNG
    media_image5.png
    177
    681
    media_image5.png
    Greyscale

Anti-CD3 VH domain: SEQ ID NO: 104 of instant Claim 5 vs SEQ ID NO: 104 (Ref claim 1):

    PNG
    media_image6.png
    235
    677
    media_image6.png
    Greyscale

Anti-CD3 VL domain: SEQ ID NO: 106 (Claim 5) vs SEQ ID NO: 106 (Ref claim 1):

    PNG
    media_image7.png
    174
    682
    media_image7.png
    Greyscale

Accordingly Claims 1-11 are encompassed by the claims and inherent claim language by the reference application as evidenced by USPN 9493563.

Reference claims 11-15 are drawn to in vitro methods for producing the hetero-dimeric immunoglobulin of reference Claim 4 (above analysis):

    PNG
    media_image8.png
    464
    709
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    316
    669
    media_image9.png
    Greyscale

	Notably the instant claims 13-14 are drawn to nearly identical method steps as follows:

    PNG
    media_image10.png
    646
    695
    media_image10.png
    Greyscale

	The OPSA would have found the instant invention prima facie obvious of the reference application claims and as evidenced from U.S. Patent No. 9493563
This is a provisional nonstatutory double patenting rejection.

Conclusion
13.	Claim 12 is allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643